Name: Regulation (EEC) No 2784/75 of the Council of 29 October 1975 concerning the implementing conditions of the system of compensatory amounts on importation of the goods referred to in Article 47 (1) of the Act concerning the conditions of accession and adjustment to the Treaties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 282/ 108 Official Journal of the European Communities 1 . 11.75 REGULATION (EEC) No 2784/75 OF THE COUNCIL of 29 October 1975 concerning the implementing conditions of the system of compensatory amounts on importation of the goods referred to in Article 47 ( 1 ) of the Act concerning the conditions of accession and adjustments to the Treaties THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to the Treaty (') concerning the accession of new Member States to the European Economic Community and to the European Atomic Energy Community, signed on 22 January 1972, and in particular to Article 47 (5 ) of the Act annexed thereto ; Having regard to the proposal from the Commission ; Whereas, pursuant to Article 47 ( 1 ) of the Act of Accession, where the compensatory amounts referred to in Article 55 ( 1 ) ( a ) are levied in trade between the Community as originally constituted and the new Member States , and between the new Member States themselves, on imports of primary products considered as having been used in the manufacture of goods covered by Council Regulation (EEC) No 2783/75 ( 2 ) of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin, and Council Regulation (EEC) No 1059/69 ( 3 ) of 28 May 1969 determining the system of trade applicable to certain goods processed from agricultural products, as amended by Regulation (EEC) No 3185/74 ( 4), a compensatory amount, calculated on the basis of the said amounts and in accordance with the rules laid down by the above Regulations for calculating either the charge or the variable component applicable to the goods under consideration, shall be applied on importation of those goods ; Whereas the implementing conditions for the levy of these compensatory amounts are implementing measures of a technical nature designed especially to prevent deflections of trade ; whereas it is appropriate , in view of harmonization, to apply for this purpose the same rules as those applicable on importation of these basic products as such and to establish them according to the same procedure, HAS ADOPTED THIS REGULATION : Article 1 The conditions for the levy of the compensatory amounts, applicable on importation of the goods referred to in Article 47 ( 1 ) of the Act, especially those designed in order to prevent deflections of trade, shall be established according to the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/75 ( 5 ) of 29 October 1975 on the common organization of the market in cereals ,- and according to the procedures laid down in the corresponding Articles of the other Regulations on the common organization of the markets in the orher basic products referred to in Article 2 of Regulation (EEC) No 1059/69 . Article 2 1 . Council Regulation (EEG) No 274/73 ( 6 ) of 31 January 1973 concerning the implementing conditions of the system of compensatory amounts on importation of the goods referred to in Article 47 ( 1 ) of the Act concerning the conditions of accession and adjustments to the Treaties, is hereby repealed . 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation . Article 3 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA (!) OJ No L 73 , 27. 3 . 1972, p. 5 . (2 ) See page 104 of this Official Journal . (3 ) OJ No L 141 , 12. 6 . 1969, p. 1 . ( 4 ) OJ No L 340, 19 . 12 . 1974, p. 1 . ( 5 ) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 6 ) OJ No L 29, 1 . 2 . 1973 , p . 30 .